PER CURIAM.
Original proceeding. On September 24, 1969, Clifford Perkins, as Relator, filed with this Court an application for a writ of review or other appropriate writ. On the same day counsel for relator was heard ex parte and an order was issued requiring: respondent court to forward its original court file, minutes and transcript having to do with the matter under consideration and directing counsel for relator and respondents to appear before this Court and be heard for and against relator’s application.
The original district court file, minutes and transcript of the hearing were transmitted to this Court; counsel appeared and were heard in oral argument and the matter was taken under advisement.
From an examination of the court files, minutes, transcript, and the argument of counsel, the Court is of the opinion that no cause exists for the issuance of a writ of review or any other type of writ and the prayer therefor is denied and this proceeding ordered dismissed.